  Case 18-24929       Doc 31       Filed 09/25/19 Entered 09/25/19 19:22:39           Desc Main
                                     Document     Page 1 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.: 18-24929
Monique Jenkins                               )
                                              )       Chapter 13
                                              )
               Debtor(s).                     )       Judge Jack B. Schmetterer


                                     NOTICE OF MOTION

TO:    Monique Jenkins, 708 S 7th Ave. Maywood, IL 60153 via mail

       Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603 via ECF clerk’s
       electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 via ECF clerk’s electronic
       delivery system

       See attached service list


       PLEASE TAKE NOTICE that on October 16, 2019 at 10:30 am I shall appear before the
Honorable Judge Jack B. Schmetterer at the Dirksen Federal Court, 219 S. Dearborn, Courtroom
682, Chicago, Illinois 60604 or any judge presiding and then and there present the Motion, a copy
of which is attached hereto.

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler


                                   CERTIFICATE OF SERVICE

        I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on September 25,
2019 before the hour of 8:00 p.m.
                                                       By:     /s/ David H. Cutler
                                                               David H. Cutler, esq.
                                                               Counsel for Debtor(s)
                                                               Cutler & Associates, Ltd.
                                                               4131 Main St.
                                                               Skokie, IL 60076
                                                               Phone: (847) 673-8600


                                                  1
 Case 18-24929       Doc 31     Filed 09/25/19 Entered 09/25/19 19:22:39               Desc Main
                                  Document     Page 2 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                       )       Case No.: 18-24929
Monique Jenkins                              )
                                             )       Chapter 13
                                             )
             Debtor(s).                      )       Judge Jack B. Schmetterer


                  MOTION TO MODIFY PLAN POST CONFIRMATION

      NOW COMES the Debtor, Monique Jenkins, by and through her attorneys, the law office

of CUTLER & ASSOCIATES, and in support of her Motion, states as follows:

      1.    This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is

            a "core proceeding" under 28 USC 157(b)(2).

      2.    The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code

            on September 4, 2018 and her plan was confirmed on November 7, 2018.

      3.    The confirmed plan provides for monthly payments of $100 for 8 months, then

            increased to $503 for one month, then increased to $578 for 27 months until the end

            of the plan with unsecured creditors receiving 20% of their unsecured claims.

      4.    There is a current plan default of $1,859 as of the date of this motion.

      5.    The Debtor fell behind on her plan payments because she sustained a leg injury at

            work and was out of work from August 12, 2019 until the beginning of September

            2019. The Debtor was receiving worker’s compensation but that was not enough to

            cover her living expenses and plan payments.

      6.    The Debtor is now able to make her monthly plan payments going forward but she is

            unable to catch up on the full default amount and is looking to modify her plan by

            deferring the current trustee default to the end of the plan.


                                                 2
  Case 18-24929       Doc 31     Filed 09/25/19 Entered 09/25/19 19:22:39             Desc Main
                                   Document     Page 3 of 3


       7.    The Debtor seeks to modify the plan to defer the current trustee’s default to the end

             of the plan.



        WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation to defer the current default until the end of the plan; and for such further relief

that this Court may deem just and proper.



Dated: September 25, 2019                             Respectfully Submitted,

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.,
                                                              Counsel for Debtor(s):
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600




                                                 3
